DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.

3.	Claims 42-79 are pending upon entry of amendment filed on 1/22/21.

Claims 74-79 recite “method” that is not elected and claims 44, 51, 58 and/or 65 does not recite “method” but formulations.   For expedition of prosecution, claims 74-79 are considered as formulations. Appropriate correction is required.

4.	Applicant’s submission of IDS filed on 1/22/21 has been considered.  

5.	The declaration of T.M. Patel under 37 CFR 1.132 filed on 1/22/21 has been fully considered but it was not persuasive.

The declaration states that exemplary adalimumab formulations in the presence of amino acid and/or buffer have shown improved stability by reduction of aggregates compare to the commercial adalimumab formulation.  The Declaration states that the exemplary formulations have exhibited unexpected results.  It is noted that the studies in the declaration are done at 40+/-2oC at different storage time points till 30 days.

However, as previously discussed, the claimed antibody formulations read on any adalimumab formulation comprising 1-160mg/ml with any amino acid at any concentrations at pH 4-8 in claim 42.



As such, this is not found persuasive as it is not commensurate with the scope of the invention while the formulation has shown in the declaration is very specific for narrow concentration of different amino acids and the antibody.  

Further, the Declarant argues the limitations that are not claimed. The improvement of stability or reducing aggregates are not required limitation.  With respect to the stability in relations to reduction of aggregates, the stability can be defined by various parameters.  The studies in the declaration were performed at 40+/-2oC at different storage time points till 30 days (p. 2). 

It is deemed critical to determine functional characteristics (e.g. reduction of aggregates) in relations to the structure of the claimed invention (e.g. adalimumab 1-160mg/ml and amino acid at pH 4-8) in terms of unexpected results in showing unobviousness.  The asserted unexpected results were seen at 40+/-2oC at different storage time points till 30 days (p. 2) with some exemplary formulations discussed above.  A closer review of the specification of the instant application revealed the asserted unexpected property cannot be claimed in lack of written description in the specification.

While the formulations studied in the declaration consisting of “adalimumab at 50mg/ml, 35mg/ml of histidine at pH 4.5” for DVF-04, “adalimumab at 50mg/ml, 14 mg/ml of methionine at pH6.5” for DVF05 and few others, the claimed invention allows various buffer systems (claims 45, 59), amino acids (claim 47, 61), additional stabilizers (claims 49-51, 63) and surfactants (claims 42-45, 66). 



 Therefore, the alleged unexpected results of the formulations in the declaration are not commensurate with the scope of the claimed invention and the reliance on unexpected results do not overcome clear and convincing evidence of obviousness. The formulations in the declaration cannot be extrapolated to the reasonable ranges of the encompassed embodiments of the claimed formulation.  Applicant is advised to limit the claimed formulations to formulations disclosed in examples 9-13 of the instant application (p. 17-20).

6.	The following rejection remains.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 42-79 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 8,216,583 (of record) in view of  U.S. Pub 2008/0286280 (of record) for the reasons set forth in the office action mailed on 10/23/20.

                        
                            α
                        
                     antibody and D2E7 is used (col 12, note p. 6 of the instant application).

In addition, the ‘583 patent teaches various buffers including succinate (col. 8), 5-20mg/ml of mannitol, sorbitol and/or trehalose (col. 7-8) and 4.932mg/ml of NaCl (Table 1).  Given that the molecular weight of sorbitol is 182.9, trehalose is 342.3 and NaCl is 58.44, respectively, the mass volume concentration is converted to 109mM, 58mM and 85mM in molar concentration, respectively.  Further, 0.8mg/ml of polysorabate is used (table 1) is 0.08%.  Claims 49-53 and 63-67 reciting addition of sorbitol, polyol, surfactant and tonicity agent are included in this rejection.  

The disclosure of the ‘583 patent differs from the instant claimed invention in that it does not teach the use of amino acid (e.g. arginine) as in claims 42 and lyophilization of antibody as in claims 55 and 69 of the instant application, respectively. 

The ‘280 publication teaches addition of arginine at 10-150mM in antibody formulations improve solubility and reduces aggregates (Examples, claims 5-9).  The lyophilization extends shelf life and addition of arginine during the lyophilization reduces aggregates and stabilizes antibody.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add arginine and employ lyophilization process as taught by the ‘280 publication in the adalimumab formulations taught by the '583 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arginine improves solubility and reduces aggregates thus improves overall stability of the antibody formulation and lyophilzation improves shelf life upon storage. 



Applicant’s response filed on 1/22/21 have been fully considered but they were not persuasive.  

Applicant has asserted that the combination of the references is not obvious as the examples of the formulations disclosed in the specification has shown unexpected results in reduction of aggregates.  Examples and the declaration of Patel have been used to support the arguments.

However, as discussed above in section 5 of the office action, the declaration is not commensurate with the scope of the invention nor the specified examples in the response.  In addition, the exemplary formulations are not commensurate with the scope of the invention.  The formulation in the example 6 consisting of 50mg/ml of adalimumab, 1.53 mg/ml of dibasic basic sodium phosphate dehydrate, 0.86mg/ml of monobasic sodium phosphate dehydrate, 0.3mg/ml citrate, 12mg/ml mannitol, 5mg/ml lysine, 6.16mg/ml of NaCl and 1mg/ml of polysorbate 80 at pH 5.2.   While the claimed invention comprises 1-160mg/ml of adalimumab, any concentration of amino acid at pH4-8 as in claim 1, it does not adequately represent what the claimed formulation is.  The specific examples which showed the reduction of aggregates in the specification cannot be extrapolated to the claimed formulation of claim 1.  

The ‘280 publication discloses addition of 10mg/ml of arginine extends shelf-life and reduces aggregates during extended storage time of 13 weeks at 25oC (Table 13, example 10) in antibody formulation.  Retaining 99% monomer is what art recognizes upon addition of amino acid in the antibody formulation.

Appropriate amendment is required that is more relevant to the claimed invention exhibiting the unexpected characteristics.  Unless further specified, the reliance upon unexpected results do not overcome convincing evidence of obviousness. 

9.	The following new ground of rejection is set forth.

10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 42-79 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 8,216,583 (of record) in view of U.S. Pub 2007/0122402 (newly cited).

The ‘583 patent teaches aqueous formulations comprising an adalimumab, polysorbate, buffer at pH4-8 especially pH about 5.2, and tonicity modifier (claims 1-19, col.6) wherein the concentration of antibody is from 35-115mg/ml. Claims 42, 43, 56 and 57 are included in this rejection.  Note the adalimumab is humanized TNF                
                    α
                
             antibody and D2E7 is used (col 12, note p. 6 of the instant application).

In addition, the ‘583 patent teaches various buffers including succinate (col. 8), 5-20mg/ml of mannitol, sorbitol and/or trehalose (col. 7-8) and 4.932mg/ml of NaCl (Table 1).  Given that the molecular weight of sorbitol is 182.9, trehalose is 342.3 and NaCl is 58.44, respectively, the mass volume concentration is converted to 109mM, 58mM and 85mM in molar concentration, respectively.  Further, 0.8mg/ml of polysorabate is used (table 1) is 0.08%.  Claims 49-53 and 

The disclosure of the ‘583 patent differs from the instant claimed invention in that it does not teach the use of amino acid (e.g. proline) as in claims 42 and lyophilization of antibody as in claims 47 and 69 of the instant application, respectively. 

The ‘402 publication teaches addition of proline and/or glycine at 10-400 mM in antibody formulations improve solubility and reduces aggregates (Examples, Tables 1-2).  The addition of such amino acids showed reduction of aggregates at 37oC and 40oC for 3 months. The lyophilization extends shelf life and addition of arginine during the lyophilization reduces aggregates and stabilizes antibody.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add arginine and employ lyophilization process as taught by the ‘402 publication in the adalimumab formulations taught by the '583 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arginine improves solubility and reduces aggregates thus improves overall stability of the antibody formulation and lyophilzation improves shelf life upon storage. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	    No claims are allowable.

13.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner						
Technology Center 1600
April 19, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644